Action by a judgment creditor to set aside a conveyance of certain real property as in fraud of creditors. Order granting plaintiff an examination before trial and requiring the production of certain books and papers affirmed, with ten dollars costs and disbursements. The provision in the order requiring the production of certain books and papers relates only to such as may be in the custody of or under the control of the defendants. Such books and papers as are in fact in the hands of the bankruptcy trustee of course are not required to be produced by the defendants. The examination should be conducted expeditiously to avoid unnecessary expense. The burden of the provision respecting expenses can be avoided by the defendants’ submitting to an examination in the State of New York. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur.